Citation Nr: 1807746	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  14-25 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for lung cancer, claimed as a lung condition, to include as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	South Carolina Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1968.  He died in September 2016.  The appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision that was issued by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

In November 2016, the Board dismissed this appeal due to the Veteran's death.  In August 2017, the RO substituted the Appellant for the Veteran.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, remand for further development is necessary prior to adjudication of this appeal.  

Foremost, it appears from the record that the Veteran claimed his lung cancer was due to various exposures in service, to include asbestos, cleaning chemicals, as well as Agent Orange and "explosive materials," as noted in private opinions submitted in support of the appeal.  Given that the Veteran's assertions of exposures are generally not consistent with this military occupational specialty (MOS), the Board finds that efforts should be made to obtain the Veteran's complete personnel records, as such records should support his claim by showing performance of duties unrelated to his MOS that resulted in claimed exposures.

Additionally, in March 2017, a VA examiner offered an etiological opinion regarding the Veteran's lung cancer.  However, that opinion has not yet been considered by the RO in the context of the current appeal.  Thus, remand is necessary for AOJ consideration of that evidence.  38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service personnel records and associate them with the claims file.

2.  After completing the requested action, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Appellant and her representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




